
	
		I
		112th CONGRESS
		1st Session
		H. R. 1077
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2011
			Ms. Richardson (for
			 herself and Ms. Bass of California)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish a pilot program to provide training and
		  certification in the culinary arts for Federal inmates to be utilized during
		  the normal inmate meals process and to be accredited for future employment and
		  educational opportunities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cooking Helps Elevate Futures Act
			  or the CHEF
			 Act.
		2.FindingsThe Congress finds the following:
			(1)In 2008, according
			 to the Bureau of Justice Statistics, the United States had more individuals in
			 prison than any other developed nation, with more than 2,000,000 individuals
			 incarcerated.
			(2)Each year, more
			 than 650,000 inmates are released from State and Federal prisons after
			 completing their sentences and such inmates return to living and participating
			 in society in communities across the United States.
			(3)There are many
			 impediments affecting the successful reentry of inmates into society, including
			 the lack of marketable job skills and the overall risk of recidivism.
			(4)Because many inmates are not prepared for
			 reentry into society and lack access to certain services and networks of
			 support, the recidivism rate for inmates in the first year after release from
			 prison is 44.1 percent, increasing to 67.5 percent in the first 3 years after
			 release.
			(5)According to a
			 12-year study conducted by the Federal Bureau of Prisons, job skills,
			 experience, and training obtained through prison work programs or vocational
			 training programs have a positive effect on post release employment and
			 recidivism, increasing the likelihood that Federal inmates will successfully
			 reintegrate into the community following their release from Federal prison.
			(6)Such study
			 revealed that Federal inmates who participated in vocational training programs
			 were 24 percent less likely to recidivate and 14 percent more likely to be
			 employed at the end of the 12-month period following their release from prison
			 than such inmates who did not participate in such training programs.
			(7)Culinary training
			 is an effective strategy for increasing employment rates among former inmates
			 because of the high demand for employment in the food service industry. In
			 2008, according to the Bureau of Labor Statistics, there were 546,300 privately
			 owned food service and drinking places in the Unites States, offering over
			 1,564,000 culinary positions.
			3.Establishment of
			 pilot program
			(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Attorney General shall
			 establish a pilot program—
				(1)to provide training and certification in
			 the culinary arts for Federal inmates in order to provide such inmates with
			 marketable employment skills; and
				(2)to provide such
			 inmates with job placement assistance after their release from a Federal
			 correctional facility.
				(b)Facilities
			 selected
				(1)In
			 generalThe Attorney General shall select 10 different Federal
			 correctional facilities located in different regions of the continental United
			 States to participate in the pilot program.
				(2)ConsiderationsIn selecting Federal correctional
			 facilities under paragraph (1), the Attorney General shall take into
			 consideration for each State—
					(A)percentage of the
			 State’s population that are Federal inmates;
					(B)the recidivism
			 rate of such inmates; and
					(C)the unemployment rate of such inmates after
			 release from a Federal correctional facility.
					(3)DefinitionIn
			 paragraph (1), the term continental United States means a State
			 (other than Alaska and Hawaii) and the District of Columbia.
				4.EligibilityThe Attorney General, in consultation with
			 the Director of the Federal Bureau of Prisons, shall prescribe regulations that
			 establish eligibility requirements for Federal inmates to participate in the
			 pilot program.
		5.ContractsThe Attorney General may enter into
			 contracts with entities to provide culinary training and job placement
			 assistance for Federal inmates participating in the pilot program.
		6.ReportNot later than 120 days after the conclusion
			 of the pilot program, the Attorney General shall submit to the Committee on the
			 Judiciary of the House of Representatives and the Committee on the Judiciary of
			 the Senate a report that details—
			(1)the number of Federal inmates who
			 participated in, completed, and received a certification under the
			 program;
			(2)the number of such
			 inmates who were successfully placed in jobs once they were released from a
			 Federal correctional facility;
			(3)the length of time
			 it took for such inmates to find employment upon release from such a
			 facility;
			(4)the length of time
			 that such inmates have been employed by a particular employer since they were
			 released from such a facility;
			(5)the rate of
			 recidivism of such inmates; and
			(6)the number of disciplinary incidents such
			 inmates were involved in while incarcerated and participating in the program as
			 compared to the number of such incidents that occurred involving inmates who
			 did not participate in the program.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary for each of the fiscal
			 years 2012 through 2017 to carry out the pilot program.
		
